Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. One particular reference of note is US Publication No. 2015/0316350 (hereinafter referred to as “SHELTERED WINGS INC” or simply as “the publication”), which discloses a multiple knob turret having an adjusting cover with a curved groove stationed therein (see Fig. 5b). The reference also includes a pin configured for placement within that groove as a means of creating terminal endpoints with respect to the number of rotations that the knob may turn before being physically stopped. The reference fails to neither anticipate, nor render obvious, the claims since it does not teach that the pin is axially moved into or out of the groove.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a stop unit which is disposed between the adjusting unit and the base and comprises a pin; wherein when the adjusting cover is rotated, the adjusting unit is only rotated with respect to the base and the stop unit is axially moved with respect to the base so that the pin enters or leaves the curved groove.
a stop unit which is disposed between the adjusting unit and the base and comprises a pin; wherein when the adjusting cover is rotated, an axial distance between the adjusting cover and the base is fixed and the stop unit is axially moved with respect to the base so that the pin enters or leaves the curved groove.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.